Citation Nr: 0927844	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-22 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for night vision loss.

2.  Entitlement to a compensable initial rating for residual 
scar, incision and drainage abscess, left buttocks, claimed 
as cyst on the buttocks.  


ATTORNEY FOR THE BOARD

H. A. H., Associate Counsel




INTRODUCTION

The Veteran had active service from January 1984 through 
January 1987, and from December 1987 through March 1991.  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of entitlement to service connection for night 
vision loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Without good cause, the Veteran failed to report for a VA 
examination scheduled for the purpose of determining the 
current nature and severity of his service-connected residual 
scar, incision and drainage abscess, left buttocks, currently 
evaluated as non-compensable.   


CONCLUSION OF LAW

The Veteran's failure to report for a VA examination deemed 
necessary to determine the current nature and severity of his 
service-connected residual scarring requires that this claim 
must be denied as a matter of law. 38 C.F.R. § 3.655 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

With respect to VA's duty to assist, it is noted that the 
Veteran failed to report for the scheduled VA examination in 
May 2009 and has not shown good cause for his failure to 
report to this examination.  A letter from the RO dated in 
April 2009, as well as the July 2009 supplemental statement 
of the case (SSOC), all informed him that failure to report 
for a scheduled VA examination may have adverse consequences, 
including the possible denial of his claims.  The April 2009 
letter from the RO also afforded the Veteran the opportunity 
to reschedule a VA examination, but he failed to respond.  
Here, the Board also notes that the Veteran requested a Video 
Conference hearing, and that he was scheduled for said 
hearing in January 2008, but failed to show without further 
explanation. 

The Veterans Court has held that "[t]he duty to assist is not 
always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Where entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
the Veteran fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. §§ 3.655(a)-(b) (2008).  In view 
of the foregoing, the Board concludes that there is no duty 
to provide another examination or medical opinion.  And, as 
VA has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the Veteran. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Veteran is seeking a compensable initial rating for a 
residual scar, incision, and drainage abscess to the left 
buttock.  His service treatment records document the October 
1986 incision and drainage of an abscess on the Veteran's 
left buttock.  Since that time, and during the course of this 
appeal, there has been no examination of the area of the 
incision to determine the severity of residual scarring from 
that procedure.  Consequently, the Veteran was scheduled for 
a VA skin examination in May 2009 pursuant to the Board's 
March 2008 and December 2008 remands.  On June 21, 2008, the 
RO received notice from the VAMC Gainesville that the Veteran 
had failed to report for the May 2009 examination, without 
further explanation.  

Increased Ratings 

The Veteran contends that his service-connected residual scar 
to the left buttock is more disabling than currently 
evaluated.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2008).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999).

As noted above, in both March 2008 and December 2008, the 
Board remanded this claim for the scheduling of a VA 
examination.  The Veteran was scheduled for a VA skin 
examination in May 2009.  He was advised of the adverse 
consequences of failing to appear for a VA examination 
without good cause by correspondence from the RO dated April 
2009, and by the July 2007 and July 2008 supplemental 
statements of the case.  

To date, the Veteran has not responded to any of the 
correspondence sent to him concerning the scheduling of a VA 
examination or of his subsequent failure to report for that 
examination.  In the July 2009 SSOC, the AMC told the Veteran 
that they had been notified of his failure to report and 
provided him information regarding the consequences of his 
failure to attend a scheduled VA examination.  

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase or a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied. 38 C.F.R. § 
3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  In this case, the 
Veteran has not provided any explanation as to why he failed 
to report without good cause for his VA scar/skin 
examination.

There is not sufficient medical evidence of record to 
adjudicate the Veteran's claim for an initial compensable 
rating for a residual scar.  Current examination findings are 
necessary to assess the nature and severity of such 
disability.  In this regard, the Board notes that a review of 
the Veteran's most recent VA clinical records, dated in 
April/May 2005, show that the Veteran has not cooperated with 
his VA providers; to date, the Veteran has not responded to 
any of the correspondence sent to him since 2004; he has also 
failed to report to VA examinations scheduled in connection 
with other pending claims; and finally, although the Veteran 
requested and was subsequently scheduled for a Video 
Conference hearing in January 2008, he failed to appear for 
that proceeding as well.  

As noted above, VA's duty to assist the Veteran is not a one-
way street.  The Veteran also has an obligation to assist in 
the adjudication of his claims.  The Veteran must be prepared 
to meet his obligations by cooperating with VA efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim. Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for same. 38 C.F.R. §§ 3.326, 3.327 (2008).

Accordingly, the Board finds that the Veteran failed to 
report, without good cause, for his VA examination scheduled 
in connection with his request for an initial compensable 
rating for residual scarring to the left buttock.  Consistent 
with 38 C.F.R. § 3.655(b), this claim must be denied.  
Because the law is dispositive in this case, this claim must 
be denied on the basis of lack of entitlement under the law. 
See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also 
VAOPGCPREC 5-04.


ORDER

Entitlement to service connection for a residual scar, 
incision and drainage abscess, left buttocks, claimed as cyst 
on the buttocks, is denied. 


REMAND

The Veteran is also seeking service connection for night 
vision loss.  Service treatment records show complaints of 
decreased night vision and blackouts.  The Veteran contends 
that such symptomatology is directly related to service.  The 
Board notes that the Veteran was afforded a VA eye 
examination for this claim in April 2003.  The Veteran 
subjectively described his problems with vision at night, 
including photophobia and glare in the right eye.  Physical 
examination confirmed "significant photophobia in the right 
eye, which was not present in the left eye during the slit-
lamp examination."  The examiner diagnosed subjective 
complaints of photophobia and glare in the right eye, more 
symptomatic at night particularly while driving with oncoming 
headlights.  The ocular examination was otherwise normal; the 
examiner explained that no other pathological cause could be 
indentified to explain his photophobia and glare.  
Nevertheless, there was no nexus opinion provided in the 
examination report.  The Board remanded the case in March 
2008, and again in December 2008, for the purpose of 
obtaining an addendum to the April 2003 VA examination to 
determine whether the Veteran's diagnosed photophobia was 
related to service.  The requested addendum was never 
provided, and instead, the Veteran was scheduled for two 
subsequent examinations to which he failed to report.  

The claims file does not reflect that any such attempts to 
obtain the requested addendum have been made.  This is 
clearly non-compliant with both the March 2008 and December 
2008 Board remands.  Regrettably, this matter must be 
remanded, once again, for an addendum to the April 2003 eye 
examination.  Indeed, if any action required by a remand is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The addendum 
should include a nexus opinion with regard to the Veteran's 
currently diagnosed photophobia and glare in the right eye, 
based upon a review of the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the April 2003 
VA eye examination, which addresses the 
etiology of the Veteran's diagnosed right 
eye photophobia and glare.  The claims 
folder should be provided to the examiner 
for complete review.  The examiner should 
verify such review in the examination 
report.  

2.  Readjudicate the Veteran's claim.  If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


